DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 09/01/2022 has been entered. 
The amendments overcome the Drawing Objections and 35 USC 112(b) claim rejection of 06/01/2022; thus, such are now withdrawn.
Claims 1-10 remain pending and are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (US 2017/0346064 A1) in view of Kawate (US 2017/0365839 A1) and Kim et al. (US 2014/0186692 A1).
Regarding claim 1, Fukuoka teaches a secondary battery (cylindrical non-aqueous electrolyte secondary battery 10, Fukuoka [0017]) which comprises:
an electrode assembly (electrode body 16, Fukuoka [0020]) including a first electrode plate and a second electrode plate (a negative electrode plate 11, a positive electrode plate 13; Fukuoka [0020]), wherein one of the first electrode plate and the second electrode plate includes a plurality of first tabs (a first positive electrode lead 14a and a second positive electrode lead 14b on positive electrode plate 13, Fukuoka [0021] and Fig. 2(b)) formed to protrude in one direction (14a/14b protrude upward; Fukuoka Figs. 1, 2(b), 3);
a first current collection tab (current collector lead portion 18a, Fukuoka [0021]) coupled to the first tabs (14a/14b welded to current collector plate 18 which is integral to lead 18a, Fukuoka [0021] and Figs. 1 and 3);
a case housing the electrode assembly (cylindrical outer can 24, Fukuoka [0018] and Fig. 1); and
a cap assembly (assembly of sealing body 23, upper insulating plate 17/27, and ring-shaped insulating plate 20; Fukuoka [0018-0020, 0023] and Fig. 1) coupled to an upper part of the case (23 fixed to 24 via gasket 22, Fukuoka [0019]; 20 prevents contact by being disposed between 18 and 14, Fukuoka [0025]) and having an opening (insulating plates 17, 20, and 23c all have openings per Fukuoka Fig. 1), wherein the first current collection tab and the first tabs both penetrate through openings{s} of the cap assembly (18a penetrates opening in ring-shaped insulation plate 20, Fukuoka Fig. 1; 14a/14b penetrate opening in upper insulating plate 17/27, Fukuoka Figs. 1 and 3-4) and are coupled to one of the cap assembly (14a/b tabs coupled to collector plate 18 which is integrated with collector lead 18a which is coupled with terminal plate 23d of cap assembly, Fukuoka [0019-0021] and Fig. 1) and a bottom surface of the case.

Fukuoka fails to teach the plurality of first tabs integrally formed with the one of the first electrode plate and second electrode plate, nor the first current collection tab and the first tabs both penetrating through the same opening.

Kawate, which is analogous in the art of batteries with an electrode assembly having current collecting tabs (abstract), teaches tabs formed of a plurality of projections 24b/26b projection from non-coated portions 24a/26a of foils 24/26 which integral to electrode sheets 21/22 (Kawate abstract, [0037-0039], and figs 3-4). Kawate [0039-0040, 0049-0050] further teach that the projection tabs 24b/26b are grouped by polarity into current collecting tabs 28/29 (see also Kawate figs 3 and 7-10) and teaches the collecting tabs each protruding through a respective opening within a cap assembly (tabs 28/29 – made of plurality of tabs 24b/26b – extend through openings/gaps at upper spacer 90, Kawate figs 1-2 and 10). 
Thus, Kawate teaches that it is known in the art for tabs to be integrally formed with respective electrode plates. Fukuoka instead teaches electrode plates connected each to a plurality of respective polarity electrode leads/tabs (Fukuoka [0011, 0020] and fig 2). The simple substitution of one known element for another to obtain predictable results (i.e., substituting electrode plates with integrally formed projecting tabs as taught by Kawate for the separate but connected electrode plate with lead tabs of Fukuoka to yield predictably sufficient electrical connection) supports a conclusion of obviousness per MPEP 2143 I B, and a skilled artisan would have been motivated to substitute integrated tabs for connected tabs to reduce the overall number of parts and eliminate the need for an extra connection process. Thus, the limitation of the plurality of first tabs integrally formed with the one of the first electrode plate and second electrode plate is rendered obvious.

Kim, which is analogous in the art of cylindrical batteries with collecting tabs connecting to cap assemblies (abstract), teaches a singular insulation plate (50/250/350, Kim Figs. 1 and 4-5) with one opening therein through which a collection lead tab penetrates (37 through 50 in Kim fig 1, see also [0055, 0074]). Kim [0050] teaches the insulation plate with such structure serves to insulate the positive current collector plate 11d from the upper portion of the cap assembly, as shown in figure 1. 
A person having ordinary skill in the art would have been motivated to substitute the single insulation plate with a single opening of Kim for the multiple insulation plates (17, 20) each with openings of Fukuoka in order to reduce the number of needed parts within the battery while still expecting insulation between the electrode tabs and lead collecting tab connected thereto versus the upper elements within cap assembly as desired. See also MPEP 2143 I B. When such substitution was made, the limitation of the first current collection tab and the first tabs both penetrating through the opening is rendered obvious.

Thereby, claim 1 is obvious over modified Fukuoka.


Regarding claim 2 and claim 3, modified Fukuoka teaches the limitations of claim 1 above and teaches the cap assembly comprises a safety vent (explosion-proof valve 23b, Fukuoka [0019] and fig 1) having the first current collection tab connected thereto (collector lead tab 18a connected to valve 23b via terminal plate 23d, Fukuoka fig 1 and [0019-0020]), wherein the first current collection tab is electrically connected to a sub-plate (18a connected to terminal plate 23d, Fukuoka fig 1 and [0020]), the sub-plate being coupled to a protrusion part of the safety vent (23d coupled to central downward protruding part of 23b, Fukuoka Fig. 1 and [0019]).

Regarding claim 4, modified Fukuoka teaches the limitations of claim 1 above and teaches and teaches the electrode assembly further includes a plurality of second tabs (two negative electrode leads 12, Fukuoka [0020]) formed to extend from an other one of the first electrode plate and the second electrode plate (from negative electrode plate 11, Fukuoka Fig 2(a)) and to protrude in an other direction different from the one direction (tabs 12 extend toward bottom, opposite of tabs 14 at top; Fukuoka fig 1) but fails to teach a second current collection tab coupled to the second tabs, and wherein the second current collection tab is coupled to an other one of the cap assembly and the bottom surface of the case, to which the first current collection tab is not coupled.
Fukuoka does teach in [0020] and Fig. 1 the plurality of second tabs 12 connected to the bottom portion of the outer can 24. 
Additionally, Kim teaches both first and second current opposite polarity collecting plates 11d and 13d on opposite end of the cylindrical electrode assembly, with 11d electrically connected to the cap assembly and 13d electrically connected with the bottom of case 20 (Kim fig 1 and [0039-0040, 0043, 0053]). 
Since Fukuoka teaches the use of one collecting plate 18 and collecting tab/lead 18a at the upper end of the assembly, used for connecting first/positive electrode tabs to the cap, a skilled artisan would have found it obvious to duplicate this part and thus use a second collecting plate and collecting lead/tab at the bottom of the assembly to achieve desirable electrical connection between second/negative tabs and the bottom of the battery case; such a use of a second connecting element on an opposite end to connect to the case is supported by the teaching of Kim. Further, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B); thus, the use of a second current collection plate and lead tab to connect the plurality of second tabs to the bottom of the battery case would have been within the ambit of a skilled artisan since predictable results of desired electrical connection would have been achieved.
Thus, claim 4 is rendered obvious.

 Regarding claim 5, modified Fukuoka teaches the limitations of claim 1 above and teaches the electrode assembly further includes a second tab (one of two negative electrode leads 12, Fukuoka [0020]) formed to extend from an other one of the first electrode plate and the second electrode plate (from negative electrode plate 11, Fukuoka Fig 2(a)) and to protrude in an other direction different from the one direction (tabs 12 extend toward bottom, opposite of tabs 14 at top; Fukuoka fig 1), and wherein the second tab is coupled to an other one of the cap assembly and the bottom surface of the case (Of the two negative electrode leads 12, a negative electrode lead at an outer circumference side of the electrode body 16 is connected to the bottom portion of the outer can 24; Fukuoka [0020]), to which the first current collection tab is not coupled (12 coupled to can 24 a bottom while 18a coupled to cap assembly at top of battery, Fukuoka fig 1).

Regarding claim 8, modified Fukuoka teaches the limitations of claim 1 above and teaches the second electrode plate is formed of a silicon (Si) based material (negative electrode 11 active material may be silicon / silicon oxide pressed into plate shape, Fukuoka [0028-0029]).

Regarding claim 9, modified Fukuoka teaches the limitations of claim 1 above but fails to teach the first tabs are arranged in the electrode assembly so as to overlap one another with the same area.
Kawate teaches first projecting tab portions 24b from are made to overlap with each other when the electrode sheet is wound within the electrode assembly, thus forming a tab-shaped portion, i.e. positive electrode current collecting tab 28 (Kawate [0039], with constant area shown in Fig. 3).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the plural tab arrangements of Fukuoka to be overlapping and have the same area as taught by Kawate with the motivation of achieving alignment of the tabs once the electrode is wound for ease of grouping connection of these plural tabs into the first collector lead/tab. 
Thus, the instant claim 9 is rendered obvious.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka, Kawate, and Kim as applied to claim 1 above, and further in view of Kitoh et al. (US 2001/0038945 A1, as cited in the IDS dated 12/02/2021 and previous Office action).
Regarding claim 6, modified Fukuoka teaches the limitations of claim 1 above but fails to explicitly teach the first current collection tab is positioned at front and rear ends of the first tabs and coupled to the first tabs by ultrasonic welding. 
Fukuoka does teach that the first current collection tab 18a, integral to collection plate 18, is positioned at one end/surface of the first tabs 14a/b (lower/inward surface per Fukuoka fig 3) and that these first tabs 14a/14b are laser-welded to current collector plate 18 which is integral to lead 18a (Fukuoka [0021] and Figs. 1 and 3).
Kitoh, which is analogous in the art of grouping multiple electrode tabs to connect to a collector tab, teaches that a first current collection tab 22A is positioned at front and rear end of the first tabs 5A (front and rear of plurality of tabs 5A crimped by rivet/collector 22A, Kitoh Figs. 4 and 10-11) and coupled to the first tabs by ultrasonic welding (crimping and further welding used to connect tabs to rivets, Kitoh [0035-0036]; ultrasonic welding is a known welding method to attach metallic tabs per Kitoh [0057]).
Applying a known technique (i.e., crimping at front and rear ends and ultrasonic welding taught by Kitoh) to a known device ready for improvement (i.e., to the tabs of Fukuoka) to yield predictable results (i.e., a predictably more secure connection between the electrode tabs and collector lead tab) supports a conclusion of obviousness per MPEP 2143 I D. Thus, it would have been within the ambit of a person having ordinary skill in the art to modify the collector tab 18a and integral collector plate 18 to be on both the front and rear surfaces of the plurality of first tabs 14a/b in order to establish a more secure electrical connection. Further, simple substitution of one known element for another to obtain predictable results (such as ultrasonic welding taught by Kitoh for laser welding taught by Fukuoka) supports a conclusion of obviousness (MPEP 2143 I B).
Thereby, claim 6 is rendered obvious.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka, Kawate, and Kim as applied to claim 1 above, and further in view of Chu et al. (US 2007/0269685 A1, as cited in the IDS dated 12/02/2021 and previous Office action).
Regarding claim 7, modified Fukuoka teaches the limitations of claim 1 above but fails to explicitly teach the first current collection tab is coupled to the cap assembly or the case by resistance welding.
Fukuoka does teach that the collector tab 18a is electrically connected to the terminal plate 23d of the cap assembly (Fukuoka [0020] and fig 1) and teaches in [0021] that laser welding is a known method of electrical connection of elements to the collector plate 18.
Chu, which is analogous in the art of connecting electrode tabs to a lead tab and to a cap assembly, teaches a first current collection tab is coupled to the cap assembly (weld joint used to connect collector tabs to end cap via extension tab, Chu [0061]) by resistance welding (resistance welding is a known welding method to join metals per Chu [0059]).
A person having ordinary skill in the art would have found it obvious to substitute resistance welding, as taught by Chu, for the connection method between the first collector tab 18a and the terminal plate 23d of Fukuoka and expectedly achieve desired electrical connection. The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B).
Thereby, claim 7 is rendered obvious.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka, Kawate, and Kim as applied to claim 1 above, and further in view of Kita et al. (US 5,849,431 A).
Regarding claim 10, modified Fukuoka teaches the limitations of claim 1 above but fails to teach that the first tabs are configured to have larger areas when positioned further outward in view of the winding center of the electrode assembly.
Kita, which is analogous in the art of spirally wound electrode assemblies with lead tabs extending from and attached to current collectors at opposite ends (Kita abstract and Figs. 5, 9-10, 17), teaches both a first plurality of integral tabs extending from a first electrode sheet in a first direction (11 from 13a, Kita Figs. 5-6A) and a second plurality of integral tabs extending from a second electrode sheet in a second direction (11 from 14a, opposite in Kita Figs. 5 and 6B). Kita further teaches that it is known in the art for the cross-sectional area of the leads of this type of battery is proportional to the amount of current flowing through the leads (Kita C1L59-C2L3). That is, Kita teaches that the number and size of the leads are commensurate with the amount of Joule heat produces within the battery (Kita C1L66-C2L3).
Thus, the areal size of the lead tabs is a result-effective variable which corresponds to the amount of current / Joule heat needed to flow therethrough. It is within the ambit of a skilled artisan to optimize the areas of the tabs of Fukuoka, based on the teachings of Kita, to be larger where more current flow / Joule heat is expected within the battery and smaller at the locations of less current flow / Joule heat (MPEP 2144.05 II).
Thereby, claim 10 is rendered obvious

Response to Arguments
Applicant’s arguments, see Remarks/Arguments pages 5-8, directed to the newly recited limitations of independent claim 1, filed 9/1/22, with respect to the rejection(s) of claim(s) 1 and its dependent claims under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the previous rejection of record has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the independent claim filed 9/1/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728               

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728